Case 2:19-cv-02183-ODW-JC Document 22-1 Filed 04/19/19 Page 1 of 2 Page ID #:223




     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  
     	  


                         EXHIBIT A
     	  
     	  
           Case 2:19-cv-02183-ODW-JC Document 22-1 Filed 04/19/19 Page 2 of 2 Page ID #:224

          xrrormev on may wrruourarroanzv tNamonndMms-)='                                                     TELEPHONE N0-'                                              Ei-Y
           Aaron Filler, 302956                       .                                                      310-450-9689               Superior com or C I.                                        .
           Tensor Law. “.0.                                                                                                                      Coumy of Los An" 'f"’"'"
           2716 Ocean Park Blvd. #3082                                                                                                                      -                     *       ’’-° "5
                                                                                  Ref. No. or File No.                                                                        ~
          A‘|'i0RNEYFOR(Name): Plaintiff                                                                        PDLH-HW                                                   2
          lnsertnarlIeolcouMudldald|strldotbrand\cowt.iiany:                                                                   S        -            -t          .,   i               g       _
                                                                                                                                                                                           "Wei/Cicri;
           spring St.                                                                                                              3“ R.                  W’ L“ '-"'3'
           312 N. spring St.                                                                                                                 '        atricc OHM                              : Dcsw-'.v
           Los Angeles. CA 90012
          PLAINTIFF:

          Paz De La Huerta
          DEFENDANT:

          Harvey Weinstein. et al
                                                                                                                                             CASE NUMBER:

            PROOF OF SERVICE BY MAIL                                                                                     53¢                                    133-{CV04-,23

          I am a citizen of the United States. over the age of 18 and not a party to the within action. My business address is 504 Redwood Blvd.. suite
          223 Novato. CA 94947.



         On 11/30/2018. after substituted service under section CCP 415.20(a) or 415.20(b) or FRCP 4(e)(2)(B) or FRCP 4(h)(1)(B) was made (if
         applicable). I mailed copies of the:


         Summons; Complaint; Civil Case Cover Sheet; Civil Case Sheet Addendum and Statement of Location; Notice of Case
         Assignment; Third Amended General Order - Final Status Conference, Personal Injury (“Pl”) Courts (Effective as of January 26.
         2015): First Amended Standing Order - Re: Final Status Conference, Personal injury ('Pl") Courts (Effective as of April 16, 2018);
         Standing Order Re: Personal injury Procedures, Central District; ADR information



         to the person to be served at the place where the copies were left by placing a true copy thereof enclosed in a sealed envelope. with First Class
         postage thereon fully prepaid, In the United States Mall at Los Angeles , California, addressed as follows:



         Harvey Weinstein. an individual
         50 Jericho Quadrangle, Suite 200                                                                                           -            '
         Jericho. NY 11753


         I am readily familiar with the tlrm's practice for collection and processing of documents for mailing. Under that practice. it would be deposited
         within the United States Postal Service. on that same day. with postage thereon fully prepaid, in the ordinary course of business. lam aware                                                      ‘
         that on motion of the party served, service is presumed invalid if postal cancellation date or postage meter date is more than one (1) day after
         date of deposit for mailing in affidavit.                                    ’
rm.»
ii}7,J       V                                                                                           -
nit?
: {£79
b ‘I.



         Fee for service; 5 240 00                                    I declare under penalty of perjury under the laws of the United States of America
                                        '                             that the foregoing is true and correct.


         One Legal - 194-Marin                                                                                  A,        ,                                                       ,
         504 Redwood Blvd #223
         Novato. CA 9494]                                      _                                                                            v/7                 4
                                _'                                                                                                      Peter Fuster

                                                                                                                                                 °L# 12494303
